Citation Nr: 0305374	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  98-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 1999, the Board remanded to the RO 
for additional development the issues of entitlement to 
service connection for low back disability, for bilateral 
hearing loss, and for tinnitus.  In a December 2002 rating 
decision, the RO granted service connection for back 
disability, tinnitus, and right ear hearing loss.  As these 
claims have been granted, they are no longer in appellate 
status.  However, the issue of entitlement to service 
connection for left ear hearing loss was not granted in the 
December 2002 decision and therefore remains in appellate 
status.     


FINDINGS OF FACT

1.  The veteran has left ear hearing loss for VA compensation 
purposes.  

2.  The veteran suffered acoustic trauma during his active 
duty service.  

3.  The veteran's current left ear hearing loss is related to 
acoustic trauma during service.  


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute.  Service records 
indicate exposure to loud noises during the veteran's 
military service.  On the authorized audiological evaluation 
in June 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
15
15
30
35

Speech audiometry revealed a speech recognition ability of 
92% percent in the left ear.  The examiner found that it was 
"as likely as not" that the veteran's hearing loss is 
service connected. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from zero to twenty 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
For the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R.  
§ 3.385.

In December 2002, the RO granted service connection for right 
ear hearing loss based on the veteran's exposure to loud 
noises during service and the examination results of June 
2002.  Service connection for left ear hearing loss was 
denied because it was contended that the VA examination in 
June 2002 fails to show the veteran has hearing loss in the 
left ear for VA purposes.  

The RO is incorrect.  While the veteran's auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is not 40 decibels or greater in the left ear, and the 
auditory thresholds for at least three of the frequencies are 
not 26 decibels or greater in the left ear, the veteran does 
have a speech recognition score of less than 94 percent in 
the left, meeting the minimum requirements of hearing loss in 
the left ear for VA purposes under 38 C.F.R. § 3.385.  Under 
38 C.F.R.  § 3.385, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  Accordingly, the veteran does have 
left ear hearing loss as defined by regulation for VA 
compensation purposes.   

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  There is no need to examine 
the record to determine if all provisions of VCAA have been 
met since there is no resulting prejudice to the veteran as a 
result of any failure under VCAA in light of the Board's 
favorable determination on his left ear hearing loss claim. 




ORDER

Entitlement to service connection for left ear hearing loss 
is warranted.  The appeal is granted. . 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

